PER CURIAM.
Plaintiff brought this action against defendant savings and loan association alleging that defendant paid money out of her account "without Plaintiffs signature, knowledge or consent” because defendant made these payments to plaintiff while she was "sick, distraught and semi-conscious and incapable of using her reason.”
The trial court, sitting without a jury, found that "plaintiff has not sustained the burden of proof” and entered judgment for defendant. Plaintiff appeals.
 The plaintiff’s brief does not assign or set out a single error of law made by the trial court that was preserved by objection. Instead, the brief generally discusses the facts and argues that the trial court should have found for plaintiff. In the absence of any preserved assignment of error, there is nothing before us to review. Castor v. Erlandson, 277 Or 147, 150, 560 P2d 267 (1977); Roshak v. Leathers, 277 Or 207, 218, 560 P2d 275 (1977). Moreover, we have examined the record and the plaintiff admitted that she signed the "withdrawal slips” and that the signature was hers. There is an abundance of evidence to support the trial judge’s findings.
Affirmed.